Ransom, S.
Application for appointment of temporary administrator pending the contest. The executor seeks to be appointed. All parties are agreed that a temporary administrator should be named, but the contestants object '.to the executor, because lie is charged with unduly influencing the decedent .in making the will. This objection is well taken. Cornwell v. Cornwell, 1 Dem. Sur. 1; Haas v. Childs, 4 Dem. Sur. 137. Let an order be presented .for the appointment of a temporary administrator other than the executor.